     4:20-cv-03050-MDN Doc # 15 Filed: 10/20/20 Page 1 of 1 - Page ID # 755




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JASON CARL BANZHAF,

                      Plaintiff,                                      4:20CV3050

       vs.
                                                                        ORDER
COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.


       The above-captioned case was randomly assigned to the undersigned magistrate judge for
final disposition, and the government's answer and the administrative record have now been
filed. Unless all parties consent to final disposition by a magistrate judge, the undersigned
cannot enter a ruling on the merits of this case. If the parties do not so consent, the case will be
reassigned to a district judge. Accordingly,

       IT IS ORDERED:
       1.      If the parties consent to final disposition of the case by the undersigned magistrate
               judge, on or before November 20, 2020, they shall complete the “CONSENT TO
               RANDOM ASSIGNMENT TO MAGISTRATE JUDGE” located on the court’s
               website at http://www.ned.uscourts.gov/forms/. After all parties have signed this
               form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not electronically
               file this form or submit it to chambers.

       2.      In the absence of timely submitting the attached form in accordance with
               paragraph (1) of this order, the case will be reassigned to a district judge.

       Dated this 20th day of October, 2020.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
